Order entered September 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00861-CV

                        WILLIAM GARY STAPLETON, Appellant

                                              V.

                         STARFISH INVESTMENTS, LP, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-00558-2014

                                            ORDER
       We GRANT appellant’s unopposed third motion for extension of time to file brief and

ORDER the brief received by the Clerk on September 15, 2014 filed as of the date of this order.

Appellee’s brief is due October 17, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE